

114 S634 IS: Disaster Assistance Fairness and Accountability Act of 2015
U.S. Senate
2015-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 634IN THE SENATE OF THE UNITED STATESMarch 3, 2015Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the Federal Emergency Management Agency from recouping certain assistance, and for
 other purposes. 1.Short titleThis Act may be cited as the Disaster Assistance Fairness and Accountability Act of 2015.2.Recoupment of certain assistance prohibitedSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended by adding at the end the following:(k)Recoupment of certain assistance(1)In generalThe Federal Emergency Management Agency may not take any actions to recoup covered assistance from a recipient of such assistance if—(A)the—(i)application of the recipient with respect to such assistance was made in good faith and provided accurate information; and(ii)receipt of such assistance could reasonably have been expected by the recipient; or(B)the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Federal Emergency Management Agency first provides to the recipient written notification of an intent to recoup.(2)Disclosure of faultIn carrying out a recoupment of covered assistance that is not prohibited under paragraph (1), the Federal Emergency Management Agency shall provide to the relevant recipient documentation that demonstrates the manner in which the recipient does not satisfy paragraph (1)(A).(3)Covered assistance definedIn this subsection, the term covered assistance means assistance provided—(A)under this section; and(B)in relation to a major disaster declared by the President under section 401 on or after January 1, 2012..